DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Werner et al., USPN 2010/0169958, discloses a method for authenticating a user identity according to predetermined user interactions (0027), including using at least one hardware processor (0114) for obtaining a composite image from a database (0021), the composite image generated by rearranging at least two images to establish a multi-stable image (0096) wherein the first image establishes a figure position (male person, 0095) and a second image establishes a background position (background, 0095-0097),  5presenting the composite image to a user through an authentication interface (presenting a plurality of image elements in at least one categorical authentication grid to a user, 0027), requesting from the user at least one user interaction related to the composite image (The method may comprise presenting a request to the user for authentication, 0025), obtaining an input including at least one user interaction input (The user can then select the image elements from the categorical authentication grid(s) that form the graphical passcode, 0027), comparing the at least one user interaction input with the at least one user 10interaction (and the selected image elements can be compared with a stored graphical passcode, 0027) to validate the user identity and to validate the user is a human (to determine whether to grant access to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Li et al., USPN 2011/0072498, discloses creating a CAPTCHA implementing image slices (0036), but those slices are of letters and not figure-ground dynamic, wherein the at least two images are sectioned into predetermined number of sliced portions that are arranged such that a first image establishes a figure position and a second image establishes a background position
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434